
	
		III
		112th CONGRESS
		1st Session
		S. RES. 222
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2011
			Mr. Casey submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the American Revolution Center
		  for its role in telling the story of the American Revolution and the continuing
		  impact on struggles for freedom, self-government, and the rule of law
		  throughout the world, and encouraging the Center in its efforts to build a new
		  Museum of the American Revolution.
	
	
		Whereas the American Revolution secured the independence
			 of the United States of America, and made possible a vibrant system of
			 self-government based on liberty and equality;
		Whereas the history and ideas of the American Revolution
			 have sustained the Nation through its moments of greatest peril and inspired
			 many of the greatest achievements;
		Whereas the American Revolution Center (in this resolution
			 referred to as the Center) is the steward of a nationally
			 significant collection of artifacts, manuscripts, and artwork from the period
			 of the American Revolution;
		Whereas the Center is actively working to be a
			 connector to other American Revolution organizations and sites
			 through its website and with collaborative programming;
		Whereas the Center has committed itself to the
			 establishment of a new Museum of the American Revolution that is
			 to be built in Philadelphia, Pennsylvania, just steps from Independence Hall,
			 the Liberty Bell, Carpenter’s Hall, and Christ Church;
		Whereas the Museum of the American Revolution will be
			 built in one of our Nation’s most historic neighborhoods, visited by many
			 millions of people from around the world each year;
		Whereas the Museum of the American Revolution will tell
			 the entire story of the American Revolution, providing a context for heritage
			 tourists as they travel to other Revolutionary-era sites in Philadelphia and
			 throughout the United States; and
		Whereas the Center and the proposed Museum of the American
			 Revolution will provide future generations with both a physical and a virtual
			 venue to learn the story of the American Revolution: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)recognizes the
			 contribution of the American Revolution Center to the preservation of the story
			 of the founding of the United States; and
			(2)expresses support
			 for the Center's efforts to establish an appropriate museum to tell such story
			 to future generations.
			
